DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-26 are cancelled. Claims 27 and 44-46 are amended. Claims 27-44 are presented for examination. 
Response to Arguments
Applicant’s arguments with respect to claims 27, 44 and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 27-46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For claims 27, 44 and 46  Even though the specification mention the concept of whether the clarification question was posed, the only case where the entity matches is if the clarification question was posed, refer to Drawing 4 in the original . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 43-44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Julia ( US Pat# 7036128) and further in view of Raghuveer ( US Pub: 20110295593) and further in view of Gilmore ( US Pub: 20030216923) 

Regarding claim 1, Julia teaches a computer-implemented method of processing input queries for performing one or more commands, the method comprising: receiving, by a communication system, a first query, wherein the first query includes a command requiring one or more parameters for performance (  For e.g. "show me a photo of the hotel in Menlo Park, Col 27, line 45-67; Col 28, line 1-15) ; processing the first query to identify a parameter of the one or more parameters required for performing the command ( Fig 11 for e.g. identify what needs to process) ; after receiving the first query and before performing the command, receiving a second query, wherein the second ( for e.g. “ no the other one” where the entity is the “one– representing hotel” and the other one is the anaphora”, Col 28, line 1-15 )  ; determining, based on the anaphora, that the second query relates to the first query ( anaphora resolution, inherent); and a feature vector indicating a relevance of the second query to the first query processing the second query to associate the entity with the parameter required for performing the command of the first query; performing the command with the entity in place of the missing parameter; and providing a result of the performed command ( the system will show the photo of the other hotel, processing command, Col 28, line 1-40; step 2.8 and the command processes, Col 27, or the price of the other hotel appears this time based on discourse analysis ) 

Julia does not explicitly teaches a feature vector indicating a relevance of the second query to the first query processing
However Raghuveer teaches a feature vector indicating a relevance of the second query to the first query processing ( the anaphora feature in a sentence feature vector may be marked as true for a sentence that has a back reference to an anchor sentence, Para 0020, 0101) 
It would have been obvious having the teachings of Julia to further include the teachings of Raghuveer before effective filing date since using a feature vector as a binary method to determine  the anaphoric referencing ( Para 0020, Raghuveer) 
Julia modified Raghuveer does not explicitly teaches  evaluating whether a request for clarification was previously posed; based on the evaluating indicating that the request for clarification was not previously posed
However Gilmore teaches evaluating whether a request for clarification was previously posed; based on the evaluating indicating that the request for clarification was not previously posed (Random prompt DCG commands may be programmed to not repeat prompts that were previously randomly generated in the same call, Para 0112) 
It would have been obvious having the teachings of Julia and Raghuveer to further include the concept of Gilmore before effective filing date so that command don’t repeat hence the system is more user friendly and saves time. 

Regarding claim 43, Julia  as above in claim 27, teaches , wherein the first query and the second query comprise voice signals, the method further comprising: converting the voice signals to text ( Inherent -- As an illustration of  

Regarding claim 44,arguments analogous to claim 27, are applicable In addition Bernard teaches a computing device ( Fig 1, Fig 4) 

Regarding claim 46,arguments analogous to claim 27, are applicable. In addition Bernard teaches A tangible computer storage medium storing computer- executable instructions that when executed by at least one processor cause a computing device to perform the function of claim 1 ( Fig 1 and Fig 4) 

Claims 28 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Julia ( US Pat# 7036128) and further in view of Raghuveer ( US Pub: 20110295593) and further in view of Gilmore ( US Pub: 20030216923) and further in view of Varma ( US Pub: 20120254143)

Regarding claim 28, Julia modified by Raghuveer and Gilmore as above in claim 27 teaches determining a type of function for the command of the first query however does not explicitly teaches its  based on ranking candidate types of functions for the command 

However Varma teaches  determining a type of function for the command of the first query based on ranking candidate types of functions for the command ( responses can be produced in a ranked form, Para 0044, 0110, wherein the query has to go through the score ( some kind of answer ranking unit) to produce the response)

It would have been obvious having the teachings of Julia modified by Raghuveer and Gilmore to have the concept of Varma since statistical modeling is the known and conventional way for extraction of words  and ranking optimize the results for the user

Regarding claim 45, Julia modified by Raghuveer and Gilmore as above in claim 44, does not explicitly teaches the computer-executable instructions further causing the computing device to: determine a type of function for the command of the first query based on ranking candidate types of functions for the command

However Varma teaches determine a type of function for the command of the first query based on ranking candidate types of functions for the command (responses can be produced in a ranked form, Para 0044, 0110, wherein the query has to go through the score (some kind of answer ranking unit) to produce the response)

It would have been obvious having the teachings of Julia modified by Raghuveer and Gilmore to have the concept of Varma since statistical modeling is the known and conventional way for extraction of words and ranking optimize the results for the user 

Claims 29 and  31  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Julia ( US Pat# 7036128) and further in view of Raghuveer ( US Pub: 20110295593) and further in view of Gilmore ( US Pub: 20030216923) and further in view of Di ( US Pub: 20050165607) 


Regarding claim 29, Julia modified by Raghuveer and Gilmore as above in claim 27, does not explicitly teaches  in response to a first clarification question, receiving a third query; performing keyword analysis on the third query to determine whether the third query is responsive to the first clarification question; and in response to the keyword analysis, classifying the third query as a clarification query for the command
However Di teaches  in response to a first clarification question ( clarification, Para 0034, Fig 2b, e-file or sefl-employed for e.g. ) , receiving a third query; performing keyword analysis on the third query to determine whether the third query is responsive to the first clarification question ( whether it’s a response, context shift or digression, Para 0033-0034,0036) , ; and in response to the keyword analysis, classifying the third query as a clarification query for the command ( perform the command if it’s a response otherwise perform context shift/digression, Para 0039, Table after Para 0041) 
It would have been obvious having the teachings of Julia modified by Raghuveer and Gilmore to further include the concept of Di before effective filing date to perform different processing for the related queries 
Regarding claim 31, Julia  modified by Di as above in claim 29, teaches  in response to a second clarification question, receiving a fourth query, wherein the fourth query is unresponsive to the second clarification question ( clarification for the queries and the process continues, Refer to table after Para 0041; and Para 0030-0040) ; and determining whether the fourth query is one of an entity query and a functional query ( extract entity and function for the query, Para 0061, 0067) 


Claims 28 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Julia ( US Pat# 7036128) and further in view of Raghuveer ( US Pub: 20110295593) and further in view of Gilmore ( US Pub: 20030216923) and further in view of Varma ( US Pub: 20120254143) and further in view of Di ( US Pub: 20050165607)

Regarding claim 37 Julia modified by Raghuveer and Gilmore modified Varma as above in claim 28, does  not explicitly teaches posing a clarification question in response to a previous user query, the clarification question associated with the type of the function 
However Di teaches posing a clarification question in response to a previous user query ( for e.g. fi 2A) , the clarification question associated with the type of the function ( function will be to execute of bring it up, Fig 2-3) 
It would have been obvious having the teachings of Julia modified by Raghuveer and Gilmore and Varma to further include the concept of Di before effective filing date to better disambiguate the query for improved results ( Para 0006, 0008, 0009) 

Regarding claim 38, Di as above in claim 37, teaches  wherein a feature set is used to extract entities for particular types of functions associated with the command, and wherein the feature set comprises a feature associated with the clarification question posed ( hearing about self-employed or e-file for e.g., Para 0030-0039, Di or associated feature, Fig 2-3) 


Claim 30 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Julia ( US Pat# 7036128) and further in view of Raghuveer ( US Pub: 20110295593) and further in view of Gilmore ( US Pub: 20030216923) and further in view of Di ( US Pub: 20050165607) and further in view of Gupta (US Pub: 20090112605)

Regarding claim 30, Julia modified by Raghuveer and Gilmore modified by Di as above in claim 29, does not explicitly teaches, wherein the keyword analysis is performed in accordance with term frequency-inverse document frequency (TF-IDF) techniques on keywords in the third query that are associated with the first clarification question
However Gupta teaches wherein the keyword analysis is performed in accordance with term frequency-inverse document frequency (TF-IDF) techniques on keywords in the third query that are associated with the first clarification question( the term frequency-inverse document frequency weight for each associated word with predefined command, Para 0049)

It would have been obvious having the teachings of Julia modified by Raghuveer and Gilmore and Di to further include the teachings of Gupta before effective date since TF-IDF is a known method to classify words improving recognition results ( Par a0049, Gupta ) 

Claim 34 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Julia ( US Pat# 7036128) and further in view of Raghuveer ( US Pub: 20110295593) and further in view of Gilmore ( US Pub: 20030216923) and further in view of  Varma ( US Pub: 20120254143) and further in view of Di ( US Pub: 20050165607) and further in view of Tankovich(US 20090259651) 

 
Regarding claim 34, Julia modified by Raghuveer and Gilmore and Varma and Di  as above in claim 32, does not explicitly teaches wherein the rank is derived from the plurality of natural language processing techniques via a two layer neural network responsive to an output of each of the plurality of natural language processing techniques
(ranking using 2-layer neural network, Para 0058, Fig 10) 
It would have been obvious having the teachings of Julia modified by Raghuveer and Gilmore and Varma and Di to further include the teachings of Tankovich before effective filing date since 2-layer neural network is a well known NLP ways for ranking to improve the relevance metrics  ( Abstract, Tankovich) 

Claims 32, 33, and 35 -36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Julia ( US Pat# 7036128) and further in view of Raghuveer ( US Pub: 20110295593) and further in view of Gilmore ( US Pub: 20030216923) and further in view of Varma ( US Pub: 20120254143)and further in view of Di ( US Pub: 20050165607) 

Regarding claim 32, Julia modified by Raghuveer and Gilmore as above in claim 31, does not explicitly teaches : when the fourth query is the functional query, analyzing the fourth query to determine a subsequent command by performing a plurality of natural language processing techniques to determine a rank of candidate commands and selecting the subsequent command in response
However Varma teaches the concept of determine a rank of candidate commands and selecting the subsequent command in response ( ( responses can be produced in a ranked form, Para 0044, 0110, wherein the query has to go through the score ( some kind of answer ranking unit) to produce the response)

It would have been obvious having the teachings of Julia modified by Raghuveer and Gilmore and Di to have the concept of Varma since statistical modeling is the known and conventional way for extraction of words  and ranking optimize the results for the user

Regarding claim 33, Varma as above in claim 32, teaches wherein the natural language processing techniques include one or more of random forest processing, naive Bayes classifier processing, a plurality of support vector machines processing, and previous query score processing ( ( relevance scoring, Para 0044, 0051 and 0110; SVM, Para 0083; scoring, Para 0022, Di; Para 0068, Bernard) 


Regarding claim 35, Bernard as above in claim 33, teaches,  maintaining a data store of prior user queries and respective commands ( data store, Fig 4, Julia; digression can go back or context shift can use prior knowledge, Para 0039-0040, Di ) 

Regarding claim  36 Di as above in claim 35, teaches wherein the prior user queries are responsive to clarification questions posed to individual users to provide user-centric preferences for commands ( based on what user has answered, the system for e.g. digression table creates a subdialog and can go back, Para 0039-0040) 



Claims 39-42  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Julia ( US Pat# 7036128) and further in view of Raghuveer ( US Pub: 20110295593) and further in view of Gilmore ( US Pub: 20030216923) and further in view of Asif (Weighted Vote-Based Classifier Ensemble for Named Entity Recognition: A Genetic Algorithm-Based Approach) 

Regarding claim 39, Julia modified by Raghuveer and Gilmore as above in claim 27, does not teach: using a genetic algorithm to define optimized feature sets with which to extract entities for particular types of functions
However Asif teaches using a genetic algorithm to define optimized features sets with which to extract the entities for particular types of functions ( GA algorithm that quantifies the amount of voting weights for each class in each classifier, Page 9.8, Under 1.3 Overview of the Present Work, method optimizing feature sets is described in, Page 9.32 Under 7.1 String Representation and Population Initialization) 
	It would have been obvious having the teachings of Julia modified by Raghuveer and Gilmore to further include the teachings of Asif since GAs perform search in complex, large, and multimodal landscapes, and provide near-optimal solutions for objective or fitness function of an optimization problem (5.1 Overview of Genetic Algorithm, Page 9.14) 


Regarding claim 40, Asif as above in claim 39, teaches wherein defining optimized feature sets comprises: performing at least one round of genetic selection to identify the optimized feature sets( features selection based on GA ( genetic algorithm) , Page 9.32 Under 7. FEATURE SELECTION USING SINGLE OBJECTIVE OPTIMIZATION BASED TECHNIQUE), wherein one round of genetic selection comprises: identifying at least one initial feature set(F=12; feature set, Fig 3, Page 9.32); generating a plurality of random permutations from the at least one initial feature set; testing the plurality of random permutations using a dataset of test queries (The chromosome represents the use of seven features for constructing a classifier (first, third, fourth, seventh, tenth, eleventh, and twelfth features). The entries of each chromosome are randomly initialized to either 0 or 1, Page 9.32); determining a performance measure for each of the plurality of random permutations; and selecting a subset of the plurality of random permutations at least in part based on the performance measure of each respective random permutation (the processes of fitness computation, selection, crossover, and mutation are executed for a maximum number of generations. The best string seen up to the last generation provides the solution to the above feature selection problem. Elitism is implemented at each generation by preserving the best string seen up to that generation in a location outside the population. Thus on termination, this location contains the best feature combination, Page 9.32, Under 7.3 Genetic Operators; [hence measure is determined and until the best feature combination is generated, the mutations are executed)

Regarding claim 41, Asif as above in claim 40,  teaches wherein the performance measure comprises an accuracy measure and a computational efficiency measure ( F-measure is the accuracy and efficiency measure, 7.2 Fitness Computation, Page 9.32; Table XX1, F-measure)

Regarding claim 42, Asif as  above in claim 41, teaches , further comprising: performing additional rounds of genetic selection after the first round of genetic selection has been performed, each additional round of genetic selection including the step of setting the subset of the plurality of random permutations as the at least one initial feature set ( iteration until the last string; wherein each chromosome are mutated and mutation operator is applied to each entry of the chromosome where the entry is randomly replaced by either 0 or 1, Page 9.32, Under 7.3 Genetic operators )
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/RICHA MISHRA/Primary Examiner, Art Unit 2674